Exhibit 10.3 October 22, 2010 Ian Hague Nicholas J.Aynilian 60 Broadway 381 Broadway, 2nd Floor Apartment 11A Westwood, NJ 07675 Brooklyn, NY 11211 Drury J.Gallagher 107 Eakins Road Manhasset, NY 11030 Exercise of Loan Conversion Rights Gentlemen: On October 19, 2010, the non-interested directors decided for a variety of reasons that it was in the best interests of Global Gold Corporation to offer you the right to convert your outstanding loans to the company into shares of common stock at a conversion price of 15 cents per share, if the conversion could be done on an expedited basis.Each of you has indicated agreement with these terms and that you would convert your loans to shares on that basis as of today. This agreement confirms those conversions and the cancellation of your loan agreements, with the exception of Ian Hague’s continuing royalty rights in the Valdivia, Chile property. For reference, attached as Exhibit A is an excerpt from the company’s last 10-Q filing with the SEC which summarizes those loans and Ian’s royalty.As of today, our records show that your outstanding loan amounts with interest are: Nick Aynilian- $154,030.68; Drury Gallagher - $106,350.00; and Ian Hague- $5,052,260.27.Accordingly, the share conversions will be done on that basis. To confirm your agreement with this transaction, please sign and return the executed version to Global Gold Corporation and thank you again. Sincerely, Van Z. Krikorian Chairman and CEO Cc: Harry Gilmore Acknowledged and Agreed Name: Date
